DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 4/29/2022.
Claims 1-16 and 18-41 are currently pending.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 and 18-41 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“receiving a network connection failure indication;
performing a connection change procedure; and
receiving a pre-configured handover configuration only before receiving the network connection failure indication, the pre-configured handover configuration comprising a candidate target cell, and performing a handover procedure based on the pre-configured handover configuration further comprising connecting to the candidate target cell in response to having received the network connection failure indication, 
wherein receiving the network connection failure indication comprising:
receiving the network connection failure indication via downlink signaling“ in combination with other claim limitations as recited in independent claim 1.

“detecting a backhaul connection failure of a backhaul connection in an upstream node;
transmitting a network connection failure indication in response to having detected the backhaul connection failure; and
receiving or determining a pre-configured handover configuration which indicates a candidate target cell only before detecting the backhaul connection failure of a backhaul connection in an upstream node,
wherein transmitting the network connection failure indication in response to having detected the backhaul connection failure comprising:
transmitting the network connection failure indication via downlink signaling” in combination with other claim limitations as recited in independent claim 23.

“a receiver; and
a processor coupled to the receiver and configured to:
receive, via the receiver, a network connection failure indication;
perform a connection change procedure in response to having received the network connection failure indication; and
receive a pre-configured handover configuration only before receiving the network connection failure indication, the pre-configured handover configuration comprising a candidate target cell, and performing a handover procedure based on the pre-configured handover configuration further comprising connecting to the candidate target cell in response to having received the network connection failure indication, 
wherein the processor is further configured to receive the network connection failure indication via downlink signaling“ as recited in independent claim 41.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        May 31, 2022